Citation Nr: 1302399	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  03-21 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of hepatitis in excess of zero percent (noncompensable) prior to May 12, 2009, and in excess of 20 percent from May 12, 2009.  

2.  Entitlement to a higher initial rating for gastroesophageal reflux disease (GERD), esophagitis, and gastritis in excess of zero percent (noncompensable) prior to April 20, 2009, and in excess of 10 percent from April 20, 2009. 

3.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to June 24, 2011, and in excess of 50 percent from June 24, 2011.  

4.  Entitlement to a total disability rating due to individual unemployability resulting from a service-connected disability (TDIU). 




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active military service from March 1953 to December 1956, and from January 1957 to April 1973. 

This matter is before the Board of Veterans' Appeals (Board), in part, on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for PTSD, assigning a 30 percent initial rating, effective June 2, 2009; denied an increased (compensable) rating for residuals of hepatitis; and denied entitlement to TDIU.  

The Board remanded the issues of an increased (compensable) rating for hepatitis, a higher initial rating for PTSD, and entitlement to TDIU in May 2011 to the Appeals Management Center (AMC) for further development.  In an August 2012 rating decision, the AMC partially granted a higher initial rating in excess of 30 percent for PTSD, evaluating the disorder as 50 percent disabling effective June 24, 2011.  In an October 2012 rating decision, the AMC partially granted a higher initial rating in excess of zero percent (noncompensable) for residuals of hepatitis, evaluating the disorder as 20 percent disabling effective May 12, 2009.  After completion of this development by the AMC, these issues were returned to the Board.

With respect to the issue of entitlement to an initial disability evaluation in excess of 10 percent for GERD, esophagitis, and gastritis, the Veteran submitted a timely Notice of Disagreement (NOD) in June 2011 to a June 2011 rating decision that granted service connection for GERD, esophagitis, and gastritis, and challenged both the initial rating assigned and the effective date of the assignment.  However, the RO has not issued a Statement of the Case (SOC) with respect to this issue.  This claim must be remanded to the RO for issuance of an SOC.  38 C.F.R. §19.9(c) (2012); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of an increased initial rating for GERD, esophagitis, and gastritis, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an October 2012 written statement, filed prior to the promulgation of a decision on the issue of higher initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to June 24, 2011, and in excess of 50 percent from June 24, 2011, the Veteran stated that he wished to withdraw his appeal regarding this issue.  

2.  For the increased rating period prior to May 12, 2009, the Veteran's residuals of hepatitis was not manifested by symptomatology more nearly approximating intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the preceding 12-month period.  

3.  For the increased rating period from May 12, 2009, the Veteran's residuals of hepatitis was not manifested by symptomatology more nearly approximating daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the preceding 12-month period.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appealed claim for entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to June 24, 2011, and in excess of 50 percent from June 24, 2011 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. 
§ 20.204 (2012). 

2.  The criteria for an increased rating in excess of zero percent (noncompensable) for residuals of hepatitis, prior to May 12, 2009, are not approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2012).

3.  The criteria for an increased rating in excess of 20 percent for residuals of hepatitis, from May 12, 2009, are not approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2012); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2012).  

In an October 2012 written statement, the Veteran indicated that he wished to withdraw his claim for a higher initial rating for PTSD in excess of 30 percent prior to June 24, 2011, and in excess of 50 percent from June 24, 2011.  The Veteran wrote that he thought that the disability should have been rated at 50 percent dating back to 2009, but then wrote that he was "not going to pursue that matter further."  The Veteran's statement indicating his intention to withdraw the appeal as to this issue satisfies the requirements for the withdrawal of a substantive appeal.  See id.  

There remain no allegations of errors of fact or law for appellate consideration as to the issue of a higher initial rating for PTSD.  Accordingly, the Board does not have jurisdiction to review the appeal of the claim for a higher initial rating for PTSD and it is dismissed. 



Duty to Notify and Assist

Regarding the issue of an increased rating for residuals of hepatitis, the Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify a veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in November 2009.  This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  It advised him that he needed to submit evidence showing that his disability had increased in severity.  It provided notice regarding the disability evaluation and effective date elements of a claim for an increased rating.  Id.  

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations in May 2008, June 2009 and October 2012, respectively.  The examination reports are adequate because they are based on thorough examinations, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. 

This case was remanded in May 2011, in part, for the Veteran to undergo a VA medical examination, which was accomplished in October 2012.  Of note, in October 2012, the AMC issued a rating decision, granting an increased rating of 20 percent for residuals of hepatitis from May 12, 2009.  In this rating decision, the AMC stated that, as they were granting a compensable rating for residuals of hepatitis, the October 2012 rating decision acted as a full grant of the Veteran's claim on appeal.   

As noted above, the Board remanded the Veteran's claim for an increased rating for hepatitis to the RO for further development in May 2011.  In the May 2011 remand, the Board stated that, if any benefit sought on appeal were not granted to the Veteran's satisfaction, the AMC was to furnish him a Supplemental Statement of the Case (SSOC) and afford him an opportunity to respond.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  As the AMC not grant the maximum 100 percent rating allowable under DC 7345, the October 2012 rating decision did not fully grant the Veteran's claim for an increased rating for residuals of hepatitis.  Prior to the recertification of the claim, the AMC did not issue a SSOC regarding the claim for an increased rating for residuals of hepatitis, as requested by the Board in the May 2011 remand.  See 38 U.S.C.A. § 7105; see also Stegall v. West, 11 Vet. App. 268 (1998) (holding that the Board is to ensure compliance with its remand directives).  

However, the Board finds that the failure to issue a SSOC to the Veteran regarding the issue of an increased rating for residuals of hepatitis was harmless error.  The purpose of a SSOC is to summarize the evidence in the case pertinent to the issue at hand, cite the pertinent laws and regulations, discuss how such laws affected VA's decision, and summarize the reason for VA's decision.  In the October 2012 rating decision, the AMC specifically delineated the evidence, listed the criteria of the pertinent regulation (38 C.F.R. § 4.114, DC 7345), and indicated why the Veteran's current symptomatology did not approximate that required for a higher rating than the 20 percent rating assigned.  In addition, in a July 2010 SOC, the RO provided the Veteran with all the other pertinent laws and regulations regarding the Veteran's claim for an increased rating.  Therefore, the Board finds that VA provided the Veteran with the information that would have been provided in a properly issued SSOC.  The failure to provide the Veteran with a SSOC was harmless error and, therefore, the Board finds that the AMC substantially complied with the Board's remand directives.  Stegall, 11 Vet. App. at 268; Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. 
§ 3.655 (2012), all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012). 

The Merits of the Claim

The Veteran essentially contends that his service-connected residuals of hepatitis are more severe than reflected by the noncompensable (zero percent) rating assigned for the period prior to May 12, 2009, and the 20 percent rating assigned from May 12, 2009.  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20 (2012).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. at 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Court has generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, 21 Vet. App. at 303 (concerning varicose veins); see also Jandreau, 492 F.3d at 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Under DC 7345, the criteria for rating chronic liver disease with cirrhosis (including hepatitis B), a 10 percent rating is assigned for symptoms of intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  

A 20 percent rating is assigned for symptoms of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

A 40 percent rating is assigned for symptoms of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

The applicable effective date statute and regulations provide that the proper effective date for increased rating claims is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim for increased rating.  38 U.S.C.A. § 5110(b)(2) (West 2002 & 2012); 38 C.F.R. § 3.400(o)(2) (2012).

As noted above, the Veteran is seeking an increased rating for residuals of hepatitis in excess of zero percent (noncompensable) prior to May 12, 2009, and in excess of 20 percent from May 12, 2009.  
In a May 12, 2009 VA medical examination report, the Veteran indicated that he was exposed to both hepatitis A and B during service in 1957.  The Veteran stated that he felt tired immediately after such exposure and subsequently was hospitalized for approximately six weeks.  The Veteran indicated that he currently did not have any problems caused by the residuals of hepatitis.  The Veteran specifically denied experiencing nausea, vomiting, weight loss, decreased appetite, or abdominal discomfort.  In a lab report, the VA examiner noted that a test was positive for hepatitis B antibodies, but negative for the surface antigen of hepatitis B.  The Board notes that a negative finding for the surface antigen of hepatitis B indicates that, although the Veteran had antibodies for hepatitis B, the Veteran did not have an active Hepatitis B virus.  See Dorland's Illustrated Medical Dictionary, 104 (31st ed., 2007) (defining an antigen is "any substance capable, under appropriate conditions, of inducing a specific immune response and of reacting with the products of that response").  After a physical examination, an interview with the Veteran, the lab tests, and a review of the claims file, the VA examiner diagnosed residuals of hepatitis.  

In a July 2009 statement, the Veteran wrote that he believed that his residuals of hepatitis symptomatology warranted a 40 percent disability rating.  The Veteran stated that he experienced chronic fatigue, a loss of weight, nausea, and malaise due to his hepatitis.  The Veteran indicated that a September 2000 statement from his wife, submitted support of a previously denied claim for an increased (compensable) rating for residuals hepatitis, would corroborate his account.  In the aforementioned letter, the Veteran's wife stated that the Veteran's physical condition had slipped ever since he was hospitalized for hepatitis in 1957.  She indicated that the Veteran would tire quickly after manual labor.  

In a June 2011 VA medical examination report, the Veteran indicated that he developed signs and symptoms of hepatitis such as jaundice, nausea, and vomiting in 1957.  The Veteran stated that he was placed on convalescence leave for two weeks at that time and was then permitted to resume work as a firefighter.  The Veteran did not report experiencing any current hepatitis symptoms.  The Veteran indicated that he had lost 10 pounds in the past year, but did not make any indication that he attributed such weight loss to an illness.  The Veteran stated that the May 2009 VA examiner told him that he was exposed to hepatitis B.  

Upon review of the claims file, the June 2011 VA examiner noted that the May 2009 VA medical examiner found that the Veteran had been exposed to hepatitis B virus.  Upon physical examination, the VA examiner noted no jaundice or tenderness in the right upper quadrant.  Having reviewed the results of the interview, the physical examination, and the claims file, the VA examiner stated that the Veteran experienced a form of hepatitis in active service and that hepatitis B was present in the Veteran's body.  However, the VA examiner stated that that he was not able to find any symptomatology of hepatitis that had occurred within the previous 24-month period.  

In an October 2012 VA medical examination report, the Veteran reported that he had been diagnosed as having hepatitis B in 2009.  Specifically, the Veteran indicated that a VA examiner told him in 2009 that he had hepatitis B exposure.  The Veteran indicated that he only had one or two drinks per week because of his hepatitis.  In addition, the Veteran stated that he experienced daily fatigue related to his hepatitis ever since his diagnosis, but denied experiencing malaise, anorexia, nausea, vomiting, arthralgia, weight loss, right upper quadrant pain, or hepatomegaly.  The Veteran stated that he was not taking any medication for the disorder.  The Veteran stated that he worked for 18 years post-service as a fire inspector without missing work due to hepatitis. 

Upon examination, the October 2012 VA examiner noted that the Veteran's abdomen was soft without tenderness or hepatomegaly.  In addition, the VA examiner noted no signs of jaundice.  After a review of the claims file and specific testing, the VA examiner opined that he could find no residuals of hepatitis.  Furthermore, the VA examiner stated that it was as likely as not that the Veteran's present complaints of generalized fatigue were related to normal aging and a lack of exercise.  

Having reviewed the evidence of record, the Board finds that, for the period prior to May 12, 2009, the Veteran's residuals of hepatitis symptomatology did not more nearly approximate the criteria for a next higher 10 percent rating under DC 7345.  Specifically, for that period, the evidence does not indicate that the Veteran's residuals of hepatitis were manifested by symptomatology more nearly approximating intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114.  

The Board notes that the medical evidence dating to a year prior to the Veteran's April 20, 2009 claim for an increased rating does not contain any notation indicating diagnosis or treatment for hepatitis symptomatology.  

Reviewing the lay evidence, in a July 2009 statement, the Veteran stated that he experienced chronic fatigue, a loss of weight, nausea, and malaise due to his hepatitis.  The Veteran also indicated that his fatigue symptoms dated back to September 2000, as evidenced by a September 2000 lay statement from the Veteran's wife.  Credible evidence of symptomatology more nearly approximating intermittent fatigue, malaise, and anorexia is normally sufficient to allow for a 10 percent rating under DC 7345.  However, although the Veteran is competent to report on those symptoms perceptible to him as a layperson, the Board finds the Veteran's reports of his symptoms are incredible, because they are inconsistent with other evidence of record, to include Veteran's own statements.  See Caluza, 7 Vet. App. at 511-512.

As noted above, in the July 2009 statement, the Veteran stated that he had experienced chronic fatigue, a loss of weight, nausea, and malaise due to his hepatitis.  In their respective examination reports, the May 2009, June 2011 and October 2012 VA examiners did not note any objective evidence of weight loss, nausea, or malaise symptomatology in their examination reports.  Moreover, in the May 2009 VA medical examination report, provided two months prior to the filing of the July 2009 statement, the Veteran himself denied experiencing any symptomatology attributable to hepatitis, to specifically include nausea and weight loss.  In the June 2011 VA medical examination report, the Veteran reported experiencing no current symptoms of hepatitis, even though he indicated that he had lost 10 pounds over the previous year.  Subsequently, in the October 2012 VA medical examination report, the Veteran specifically denied experiencing any loss of weight, nausea, and malaise.  As the Veteran's July 2009 reports of weight loss, nausea, and malaise related to hepatitis are inconsistent with both the treatment evidence and the Veteran's own descriptions of his symptoms, the Board finds the Veteran's July 2009 reports of weight loss, nausea, and malaise related to hepatitis lack credibility.  See id.  

As noted above, in the July 2009 statement, the Veteran reported experiencing chronic fatigue related to his residuals of hepatitis and indicated that his account of this symptomatology was corroborated by his wife's September 2000 statement.  However, the Veteran's wife's September 2000 statement only indicate symptoms experienced by the Veteran at the time of its filing.  Therefore, the Veteran's wife's statement, submitted over eight years prior to the filing of the increased rating claim, is of little probative value in this matter.  See Francisco, 7 Vet. App. at 55 (holding that the present Veteran's level of disability, rather than the historic level of disability, is the primary concern in a claim for an increased rating).  Moreover, in the May 2009 and June 2011 VA medical examination report, the Veteran denied experiencing any symptoms related to hepatitis, presumably to include fatigue.  Such inconsistency in the Veteran's lay reports of his own symptoms weakens his credibility as a lay witness.  See Caluza, at 511-512.  Moreover, in the October 2012 VA medical examination report, the Veteran indicated that he had experienced daily fatigue since being diagnosed with hepatitis.  As the Veteran stated that he had been diagnosed in 1999 with hepatitis B by the May 2009 VA examiner, the Veteran's own statement suggests that he did not experience hepatitis symptomatology prior to May 12, 2009, thereby precluding a compensable rating prior to that date.  

Moreover, in the May 2009 VA medical examination report and lab report, the May 2009 VA medical examiner found that the Veteran had hepatitis B antibodies which were residuals of an earlier exposure.  In the June 2011 VA medical examination report, the June 2011 VA examiner specifically indicated that, although the Veteran had some hepatitis B inside his body due to previous exposure, the evidence did not indicate that the Veteran was symptomatic.  Moreover, the October 2012 VA examiner specifically opined that the Veteran was not experiencing any symptomatology related to residuals of hepatitis, and that the Veteran's present complaints of generalized fatigue were related to normal aging and a lack of exercise.  Although the Veteran and his wife are competent to report symptoms observable to them as laypersons, such as fatigue, neither of them are competent to indicate that such symptoms are related to the invisible processes of hepatitis within the body.  See Routen, 10 Vet. App. at 183.  Therefore, the Board finds that there is no evidentiary basis upon which to assign a compensable rating for residuals of hepatitis for the period prior to May 12, 2009 under DC 7345.  38 C.F.R. § 4.114.

For the increased rating period from May 12, 2009, the Board finds that the Veteran's residuals of hepatitis were not manifested by symptomatology more nearly approximating daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the preceding 12-month period.  Id.  As noted above, the medical evidence for the period from May 12, 2009 contains no diagnoses indicating symptoms related to hepatitis infection.  Although the Veteran reported experiencing malaise and nausea in a July 2009 lay statement, as noted above, the Veteran's report of these symptoms is considered incredible as they are inconsistent with the Veteran's own statements included in the May 2009, June 2011, and October 2012 VA medical examination reports.  See Caluza, at 511-512.  Although the Veteran reported experiencing daily fatigue, in the October 2012 VA medical examination report, the Veteran specifically denied experiencing hepatomegaly or any incapacitating episodes related to hepatitis.  Therefore, the Board finds that there is no evidentiary basis upon which to assign a next higher 40 percent rating for residuals of hepatitis for the increased rating period from May 12, 2009 under DC 7345.  38 C.F.R. § 4.114.


Extraschedular Consideration

The Board has considered whether referral for extraschedular ratings in excess of the currently assigned zero percent (prior to May 12, 2009) and 20 percent (from May 12, 2009) schedular ratings are appropriate under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the evidence indicates that the Veteran's residuals of hepatitis has not been manifested by any symptomatology during the entire increased rating period.  No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the Veteran's hepatitis would be in excess of that contemplated by the respective assigned ratings.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 

ORDER

The claim of entitlement to a higher initial rating for PTSD in excess of 30 percent prior to June 24, 2011, and in excess of 50 percent from June 24, 2011 is dismissed.  

An increased rating for residuals of hepatitis in excess of zero percent (noncompensable) prior to May 12, 2009, and in excess of 20 percent from May 12, 2009 is denied.  


REMAND

With respect to the issue of entitlement to a higher initial rating in excess of 10 percent for GERD, esophagitis, and gastritis, the Veteran submitted a timely NOD in June 2011 to a June 2011 rating decision that granted service connection for GERD, esophagitis, and gastritis, assigning a 10 percent rating effective April 20, 2009.  In the NOD, the Veteran indicated that he wished for both an initial rating higher than 10 percent and for such rating to be made effective prior to April 20, 2009.  The Board notes that the assignment of an effective date for an initial rating is inherently part of a claim for a higher initial rating.  The record indicates that the RO has not issued a SOC with respect to the Veteran's claim for a higher initial rating for GERD, esophagitis, and gastritis in excess of zero percent (noncompensable) prior to April 20, 2009, and in excess of 10 percent from April 20, 2009.  Therefore, this claim must be remanded to the RO for issuance of an SOC.  38 C.F.R. §19.9(c) (2012); see also Manlincon, 12 Vet. App. at 238; Godfrey, 7 Vet.App.at 408-10 (1995).  

The Veteran is advised that he must perfect his appeal regarding this issue in order to obtain appellate review.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 (2012).

The Veteran's claim for a TDIU is inextricably intertwined with his claim for a higher initial rating for GERD, esophagitis, and gastritis, and the Board cannot render a decision.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Issue the Veteran a SOC, accompanied by notification of his appellate rights, which addresses the issue of entitlement to a higher initial rating for gastroesophageal reflux disease (GERD), esophagitis, and gastritis in excess of zero percent (noncompensable) prior to April 20, 2009, and in excess of 10 percent from April 20, 2009.  The Veteran should be advised that, for the Board to have jurisdiction in the matter, he must file a timely substantive appeal responding to the SOC.  Should the Veteran submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim for a TDIU.  In doing so, the RO should consider whether referral to the Director, Compensation and Pension, is warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


